                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



RAYMOND BRYANT,                              )      CASE NO. 1:18CV1800
                                             )
                      Plaintiff,             )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
ALLIED UNIVERSAL SECURITY                    )      OPINION AND ORDER
SERVICES,                                    )
                                             )
                      Defendant.             )


CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Plaintiff Raymond Bryant’s Motion for

Reconsideration (ECF DKT # 5), Amended Motion for Reconsideration (ECF DKT # 6), and

Second Amended Motion for Reconsideration (ECF DKT # 7), of the Court’s Opinion and Order

and Judgment Entry filed May 20, 2019 (ECF DKT # 3, 4).

                                      I. BACKGROUND

       The factual background of this case is detailed in the Opinion and Order from which

Plaintiff seeks relief. Bryant v. Allied Universal Sec. Servs., No. 1:18CV1800, 2019 WL

2177011 (N.D. Ohio May 20, 2019). Briefly, Plaintiff brought this action pursuant to Title 1 of

the Americans with Disabilities Act (“ADA”), which prohibits employment discrimination on

the basis of a disability. According to the Complaint, Defendant operates in the City of

Cleveland, Ohio, and is responsible for the selection, hiring, employment, discipline and

termination of “Private Security Personnel.” Plaintiff alleges that Defendant discriminated

against him by failing to make a reasonable accommodation for the known physical or mental
limitations of an otherwise qualified employee “suffering from lack of blood flow to the brain

while in the service of the Defendant.” Plaintiff claims that Defendant’s “failure to engage in an

interactive process” despite his “superior public law enforcement experience, resulted in a failure

to identify an appropriate accommodation for a qualified individual.” Plaintiff further claims

that Defendant disregarded a medical evaluation and Plaintiff’s “notice for reassignment,” and

failed to “schedule a fit for duty examination to seek further clarification to find a reasonable

accommodation,” choosing instead to terminate Plaintiff. Id. at *1.

       Even with the benefit of liberal construction afforded pro se plaintiffs, the Court found

that Plaintiff’s conclusory claim should be dismissed pursuant to 28 U.S.C. § 1915(e) for failure

to satisfy the basic pleading requirements of a Title I ADA claim because Plaintiff: (1) did not

allege that he exhausted his administrative claims before seeking relief in federal court; (2) failed

to allege sufficient facts from which this Court could infer that, within the meaning of the ADA,

he was (a) a qualified individual for the job, (b) with a disability, (c) who could perform the

essential functions of the job with or without accommodation; and (3) that his disability was the

but-for cause of Defendant’s adverse employment action. Id. at *2-3.

                                               II. DISCUSSION

A. Standard of Review

       Plaintiff brings his motions pursuant to Fed. R. Civ. P. 59(e) and 60(b).1 “For both Rule

59 (e) and Rule 60(b), the burden of showing entitlement to relief is on the moving party.”

Melton v. Litteral, No. 1:17-CV-00120-GNS, 2018 WL 5258626, at *2 (W.D. Ky. Oct. 22, 2018)

(citations omitted).


       1
           Plaintiff also cites D. Kan. Rule 7.3(b). (See ECF DKT # 5 at 1-2).

                                                         2
           “Rule 59(e) motions serve a limited purpose and should be granted for one of three

reasons: (1) because of an intervening change in controlling law; (2) because evidence not

previously available has become available; or (3) because it is necessary to correct a clear error

of law or preventing manifest injustice.” Boler Co. v. Watson & Chalin Mfg. Inc., 372 F. Supp.

2d 1013, 1025 (N.D. Ohio 2004) (internal quotation marks and citation omitted). Rule 59(e) is

not intended to give a disgruntled litigant the opportunity to re-argue his case or to re-litigate

previously-decided matters. See Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F. 3d

367, 374 (6th Cir. 1998) (a Rule 59(e) motion is not an avenue to raise arguments that could

have been, but were not, raised in the initial complaint); see also Beltowski v. Bradshaw, No.

1:08 CV 2651, 2009 WL 5205368, at *4 (N.D. Ohio Dec. 23, 2009) (“The motion for

reconsideration should not provide the parties with an opportunity for a second bite at the

apple.”) (citations omitted).

           Rule 60(b) provides that: “[o]n motion and just terms, the court may relieve a party or a

party’s legal representative from a final judgment, order, or proceeding for the following

reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence

which by due diligence could not have been discovered in time to move for a new trial under

Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

other misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been

satisfied, released, or discharged; it is based on an earlier judgment that has been reversed or

vacated; or applying it prospectively is no longer equitable; or (6) any other reason justifying

relief.”

Like Rule 59(e), Rule 60(b) does not permit parties to relitigate the merits of a claim or to raise


                                                    3
new arguments that could have been raised in the initial complaint. Sultaana v. Bova, No.

1:12CV3117, 2013 WL 5507298, at *2 (N.D. Ohio Oct. 2, 2013) (“[Rule 60(b)] does not afford a

defeated litigant a second chance to convince the court to rule in her favor by presenting new

explanations, new legal theories, or proof.”) (citing Jinks v. AlliedSignal, Inc., 250 F.3d 381, 385

(6th Cir. 2001)).

B. Analysis

       In his motion, amended motion, and second amended motion, Plaintiff does not address

how the circumstances of this case meet the criteria for evaluating Rule 59(e) and Rule 60(b)

motions in order to satisfy his burden. Rather, Plaintiff provides information regarding his

medical condition, a Right to Sue letter issued in connection with an EEOC charge filed

November 20, 2017, and information regarding the essential functions of the job he performed

for Defendant and his qualifications for that job.

       In addition, Plaintiff states that when he submitted the “complaint and documents” to the

Clerk, he inquired if a copy of his Right to Sue letter and medical documents were required and

the Clerk stated “you don’t have to do anything pending approval.” (ECF DKT # 5 at 2; ECF

DKT # 6 at 2). To the extent that Plaintiff is attempting to make the Clerk responsible for the

deficiencies of the Complaint, that attempt is unavailing. First, Plaintiff filed two attachments

with the original Complaint – a vocational guidance letter and a credit union member statements.

It is unclear how the Clerk’s alleged statement deterred him from also attaching the Right to Sue

letter and medical documents. Second, even if Plaintiff believed the Clerk told him that these

documents need not be filed with the Complaint, that belief is not relevant to the complete

absence of any factual allegations in the Complaint regarding the pursuit of his administrative


                                                 4
remedies, medical issues, essential elements of the job, qualifications to perform the job, or other

allegations that would support a plausible claim for relief.

       Rule 59(e)

       All of the information provided in Plaintiff’s three motions were available to Plaintiff at

the time he filed the Complaint. Plaintiff does not argue that there has been an intervening

change in controlling law, new evidence not previously available to him has come to light, or

that the Court committed a clear error of law in dismissing the Complaint pursuant to 28 U.S.C.

§ 1915(e). All of the information and arguments now advanced by Plaintiff in his Rule 59(e)

motions were available to him at the time he filed this action and cannot now be advanced to

support a reversal of the Court’s ruling. See Hawk v. White, No. 4:10 CV 2914, 2011 WL

13196080, at *1 (N.D. Ohio Feb. 28, 2011) (adhering to the court’s decision dismissing the

complaint where, upon reconsideration, the “Plaintiff cites no law or facts that were not available

at the time of his original Complaint[.]”).

       For these reasons, Plaintiff’s Rule 59(e) motions for reconsideration are granted but,

upon reconsideration, the Court adheres to its Opinion and Order and Judgment Entry entered

May 20, 2019 (Doc. 3,4).

       Rule 60(b)

       With respect to Plaintiff’s Rule 60(b) motions, the reasons for granting relief under Rule

60(b)(1)-(5) do not apply in case. As to Rule 60(b)(6), the Court has broad discretion to grant or

deny relief. See Smith v. Secretary of Health and Human Servs., 776 F.2d 1330, 1332 (6th Cir.

1985) (citation omitted). That said, the Court exercises that discretion under the law of the Sixth

Circuit United States Court of Appeals. The Sixth Circuit adheres to the view that a district


                                                 5
court should grant a Rule 60(b)(6) motion “only in exceptional and extraordinary

circumstances[.]” Jinks, 250 F.3d at 387.

       No such exceptional or extraordinary circumstances exist here. Plaintiff simply seeks to

belatedly advance evidence and arguments that were available to him when he filed the

Complaint. The purpose of Rule 60(b) is not to afford the Plaintiff with a second chance to

provide explanations, arguments, legal theories, or proof to the Court. See id. at 385 (citation

omitted). Plaintiff’s Rule 60(b) motions are denied.

                                      III. CONCLUSION

       For all of the foregoing reasons, the Court adheres to its Opinion and Order and

Judgment Entry issued on May 20, 2019 and the Clerk shall terminate Plaintiff’s Rule 59(e) and

Rule 60(b) motions (ECF DKT # 5, 6, 7).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.
                                                s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              United States District Judge
Dated: November 26, 2019




                                                 6
